UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2360



KENNETH D. LIGGINS,

                                               Plaintiff - Appellant,

          and


CG6 CONCRETE SPECIALISTS, INCORPORATED,

                                                           Plaintiff,

          versus


POLICE DEPARTMENT, Town of Berryville,
Virginia; D. ELDEN NESSELRODT; KEITH DALTON;
TOWN OF BERRYVILLE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (CA-04-14-5-GEC)


Submitted:   March 10, 2005                 Decided:   March 14, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth D. Liggins, Appellant Pro Se. Brian Keith Brake, KEELER
OBENSHAIN, P.C., Harrisonburg, Virginia; Edward Harrison Grove,
III, BRAULT, PALMER, GROVER, WHITE & STEINHILBER, L.L.P., Fairfax,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Kenneth D. Liggins appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.               We have

reviewed the record and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.                  See Liggins v.

Police Dep’t, CA-04-14-5-GEC (W.D. Va., filed Sept. 30, 2004;

entered Oct. 1, 2004).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 3 -